

116 HR 8286 IH: Countering Chinese Propaganda Act
U.S. House of Representatives
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8286IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2020Mr. Banks (for himself, Mr. Johnson of Louisiana, and Mr. Wilson of South Carolina) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo impose sanctions with respect to foreign persons that knowingly spread malign disinformation as part of or on behalf of a foreign government or political party for purposes of political warfare and to require a determination regarding the United Front Work Department of the Chinese Communist Party.1.Short titleThis Act may be cited as the Countering Chinese Propaganda Act.2.FindingsCongress makes the following findings:(1)The U.S.-China Economic and Security Review Commission has noted that China uses what it calls United Front [Work Department] of the Chinese Communist Party to co-opt and neutralize sources of potential opposition to the policies and authority of its ruling Chinese Communist Party (CCP).(2)In 1939, Chinese leader Mao Zedong hailed the United Front Work Department as a magic weapon in the victory of the communist revolution along with armed struggle.(3)Chinese President Xi Jinping has also referred to the United Front Work Department with those words and given it a key role in what he calls achieving China’s national rejuvenation.(4)According to a report by Alex Joske of the Australian Strategic Policy Institute, the United Front Work Department has doubled in size since 2015.(5)The United Front Work Department is involved in espionage campaigns, political warfare efforts, malign disinformation, utilizing the Chinese diaspora abroad, and infiltration of educational institutions all with the goal of softening opposition to the Chinese Communist Party and its policies throughout the world.(6)The United Front Work Department played a seminal role in coordinating multifaceted disinformation campaigns to blame the United States for the spread of the Coronavirus Disease 2019 (COVID–19) pandemic and coverup China’s negligent response to the pandemic.(7)An investigation by ProPublica released on March 26, 2020, found that the United Front Work Department was connected to a network of fake and hijacked Twitter accounts that were covertly spreading Chinese government propaganda about COVID–19 to global audiences.(8)The United Front Work Department utilized Chinese diaspora community associations under its control to purchase personal protective equipment as the COVID–19 outbreak troubled China from mid-January 2020 on.(9)In February 2020, The Global Times, a site run by the Chinese Communist Party’s People’s Daily newspaper, alleged that COVID–19 was brought to China from a United States military base during the World Games.(10)As Sheridan Prasso of Bloomberg has reported, the United Front Work Department has actively worked to undermine democracy in Hong Kong under the umbrella of China’s State Council’s Liaison Office by spreading disinformation and activating a network of media outlets, and diaspora organizations and pressuring businesses in the city to support China’s national security laws.(11)The United Front Work Department has played an integral role in China’s war on religion by leading efforts to publish a new edition of the Bible with Chinese Communist characteristics, actively running internment camps and carrying out anti-religion campaigns against Uyghur Muslims in Xinjiang and severe religious repression of Buddhists in Tibet.3.Imposition of sanctions with respect to foreign persons that knowingly spread malign disinformation as part of or on behalf of a foreign government or political party for purposes of political warfare(a)Imposition of sanctionsThe President shall impose the sanctions described in subsection (b) with respect to any foreign person that the President determines knowingly commits a significant act of malign dis­in­for­ma­­tion on behalf of the government of a foreign country or foreign political party which has the direct purpose or effect of influencing political, diplomatic, or educational activities in the United States for the purpose of harming—(1)the national security or defense of the United States; or(2)the safety and security of any United States citizen or legal permanent resident.(b)Sanctions described(1)In generalThe sanctions described in this subsection with respect to a foreign person determined by the President to be subject to subsection (a) are the following:(A)Asset blockingThe President shall exercise of all powers granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in property and interests in property of the foreign person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.(B)Inadmissibility of certain individuals(i)Ineligibility for visas, admission, or paroleIn the case of a foreign person who is an individual, the foreign person is—(I)inadmissible to the United States;(II)ineligible to receive a visa or other documentation to enter the United States; and(III)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).(ii)Current visas revoked(I)In generalIn the case of a foreign person who is an individual, the visa or other documentation issued to the person shall be revoked, regardless of when such visa or other documentation is or was issued. (II)Effect of revocationA revocation under subclause (I) shall—(aa)take effect immediately; and(bb)automatically cancel any other valid visa or entry documentation that is in the person’s possession.(2)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply to a person that violates, attempts to violate, conspires to violate, or causes a violation of regulations promulgated under subsection (e) to implement this section to the same extent that such penalties apply to a person that commits an unlawful act described in section 206(a) of that Act.(3)Exception to comply with United Nations Headquarters AgreementSanctions under paragraph (1)(B) shall not apply to a foreign person who is an individual if admitting the person into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.(c)WaiverThe President may, on a case-by-case basis and for periods not to exceed 180 days, waive the application of sanctions imposed with respect to a foreign person under this section if the President certifies to the appropriate congressional committees not later than 15 days before such waiver is to take effect that the waiver is vital to the national security interests of the United States.(d)Implementation authorityThe President may exercise all authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) for purposes of carrying out this section.(e)Regulatory authority(1)In generalNot later than 90 days after the date of the enactment of this Act, the President shall promulgate regulations as necessary for the implementation of this section.(2)Notification to CongressNot less than 10 days before the promulgation of regulations under paragraph (1), the President shall notify and provide to the appropriate congressional committees the proposed regulations and the provisions of this section that the regulations are implementing.(f)DefinitionsIn this section:(1)Admitted; alienThe terms admitted and alien have the meanings given those terms in section 101(3) of the Immigration and Nationality Act (8 U.S.C. 1101(3)).(2)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Affairs, the Committee on the Judiciary, the Committee on Ways and Means, and the Committee on Financial Services of the House of Representatives; and(B)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate.(3)Foreign personThe term foreign person means a person that is not a United States person.(4)KnowinglyThe term knowingly, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.(5)PersonThe term person has the meaning given that term in section 576.311 of title 31, Code of Federal Regulations, as in effect on the day before the date of the enactment of this Act.(6)Property; interest in propertyThe terms property and interest in property have the meanings given the terms property and property interest, respectively, in section 576.312 of title 31, Code of Federal Regulations, as in effect on the day before the date of the enactment of this Act.(7)United states personThe term United States person has the meaning given that term in section 576.317 of title 31, Code of Federal Regulations, as in effect on the day before the date of the enactment of this Act.(g)Sunset(1)In generalThis section shall cease to be effective beginning on January 1, 2025.(2)InapplicabilityParagraph (1) shall not apply with respect to sanctions imposed with respect to a foreign person under this section before January 1, 2025.4.Determination with respect to the imposition of sanctions on the United Front Work Department of the Chinese Communist Party(a)DeterminationNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a determination, including a detailed justification, on whether the United Front Work Department of the Chinese Communist Party, or any component or official thereof, meets the criteria for the application of sanctions pursuant to—(1)section 3 of this Act;(2)section 1263 of the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note);(3)section 6 of the Uyghur Human Rights Policy Act of 2020 (Public Law 116–145); or(4)Executive Order 13694 (50 U.S.C. 1701 note; relating to blocking property of certain persons engaged in significant malicious cyber-enabled activities).(b)FormThe determination required by subsection (a) shall be submitted in unclassified form but may contain a classified annex.(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Armed Services, the Committee on Foreign Affairs, the Permanent Select Committee on Intelligence, the Committee on Financial Services, and the Committee on the Judiciary of the House of Representatives; and(2)the Committee on Armed Services, the Committee on Foreign Relations, the Select Committee on Intelligence, the Committee on Banking, Housing, and Urban Affairs, and the Committee on the Judiciary of the Senate.